Case 1:16-cv-01533-ABJ Document 83-1 Filed 05/16/19 Page 1 of 3




           EXHIBIT A
           Case 1:16-cv-01533-ABJ Document 83-1 Filed 05/16/19 Page 2 of 3




                                                                                             May 3, 2019

By email

Fábrica de Vidrios Los Andes, C.A. &           Bolivarian Republic of Venezuela
Owens-Illinois de Venezuela, C.A.              c/o Dr. Reinaldo Enrique Muñoz Pedrosa
c/o Mr. Robert Volterra                        Procurador General de la República (E)
Mr. Alvaro Nistal                              Procuraduría General de la República
Mr. Govert Coppens                             Avenida Los Ilustres, cruce con
Mr. Roberto Lupini                             Calle Francisco Lazo Martí
Volterra Fietta                                Edif. Sede Procuraduría General de la República
8 Mortimer Street                              Urbanización Santa Mónica
Fitzroy Place                                  Caracas 1040, Venezuela
London W1T 3JJ                                   and
United Kingdom                                 Mr. Osvaldo C. Guglielmino
                                               Mr. Pablo Parrilla
                                               Mr. Guillermo Moro
                                               Guglielmino y Asociados
                                               Cerrito 1320 - Piso 11
                                               (C1010ABB) Buenos Aires
                                               Argentina
                                                 and
                                               Mr. Diego Brian Gosis
                                               Guglielmino y Asociados
                                               1111 Brickell Ave, Suite 2715
                                               Miami, FL 33130
                                               United States of America


           Re: Fábrica de Vidrios Los Andes, C.A. and Owens-Illinois de Venezuela, C.A. v.
                                  Bolivarian Republic of Venezuela
                        (ICSID Case No. ARB/12/21) – Annulment Proceeding

Dear Sirs,

        I write on instructions from the President of the Committee.

        The Committee refers to the communications sent by the Secretary of the Committee to the Parties
on April 4 and 24, 2019, on the question of the representation of the Bolivarian Republic of Venezuela in
this annulment proceeding, as well as to the submissions received by the Parties, including the comments
received from Mr. José Ignacio Hernández, on April 18, 2019.

        The Committee has reviewed the said submissions and, after due consideration, notes the following:

        1)     Under the BIT and the ICSID Convention, the State, as such, is the respondent party in this
               proceeding.

        2)     The question to be decided is who represents Respondent in this proceeding.
         Case 1:16-cv-01533-ABJ Document 83-1 Filed 05/16/19 Page 3 of 3
                                          2



        3)    Until now, Respondent has been represented by the persons appointed for such purpose by
              the Procurador General de la República as required by the domestic law of Respondent.

         After giving to all involved the opportunity to fully present their positions, the Committee finds
that the evidence on record does not justify a change in the status quo. For this reason, and taking into
account considerations of fairness to both Parties and efficiency of the proceedings, the Committee sees no
basis to hold that, for purposes of this annulment proceeding, the representation of the Bolivarian Republic
of Venezuela has changed.

        Accordingly, the suspension of the procedural calendar is now lifted. The Committee is aware that
Respondent's Rejoinder was due on April 19, 2019. Since the proceeding was suspended at the initiative of
the Committee, and in order to minimize disruptions to the procedural calendar, the Committee has decided
to extend this time-limit to May 15, 2019. The remaining dates set forth in the procedural calendar will
remain unaltered. Should Claimants require an extension of a time-limit in the future, the Committee will
consider it favorably.

                                                                Yours sincerely,




                                                             Sara Marzal Yetano
                                                      Secretary of the ad hoc Committee



cc: Members of the ad hoc Committee
